  Case 16-21618         Doc 52     Filed 11/05/18 Entered 11/05/18 07:35:25              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-21618
         KITIAN HAMILTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/05/2016.

         2) The plan was confirmed on 09/20/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/18/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/18/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-21618        Doc 52       Filed 11/05/18 Entered 11/05/18 07:35:25                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $3,077.50
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $3,077.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,737.88
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $137.35
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,896.99

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE        Unsecured         438.00           NA              NA            0.00       0.00
CAINE & WEINER                   Unsecured         156.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     10,000.00     11,314.61        11,314.61           0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,400.00       1,456.51        1,456.51           0.00       0.00
DIRECTV                          Unsecured         600.00           NA              NA            0.00       0.00
DISNEY MOVIE CLUB                Unsecured         200.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         314.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      3,000.00       2,726.78        2,726.78           0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured          60.00           NA              NA            0.00       0.00
ILLINOIS TITLE LOANS INC         Secured           800.00        800.00          800.00        143.93      36.58
PEOPLES GAS LIGHT & COKE CO      Unsecured         506.00        373.87          373.87           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         394.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         256.00           NA              NA            0.00       0.00
PERITUS PORTFOLIO SERVICES       Unsecured            NA       3,854.15        3,854.15           0.00       0.00
PERITUS PORTFOLIO SERVICES       Secured              NA           0.00            0.00           0.00       0.00
PORANIA LLC                      Unsecured            NA         320.00          320.00           0.00       0.00
PORANIA LLC                      Unsecured            NA         430.00          430.00           0.00       0.00
SANTANDER CONSUMER USA           Unsecured      3,239.00            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured      2,000.00       1,740.31        1,740.31           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         200.00           NA              NA            0.00       0.00
VERIZON                          Unsecured      1,184.00       1,162.32        1,162.32           0.00       0.00
VILLAGE OF NORTH RIVERSIDE       Unsecured         200.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-21618         Doc 52      Filed 11/05/18 Entered 11/05/18 07:35:25                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $800.00            $143.93             $36.58
 TOTAL SECURED:                                             $800.00            $143.93             $36.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,378.55                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,896.99
         Disbursements to Creditors                               $180.51

TOTAL DISBURSEMENTS :                                                                        $3,077.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
